                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JASON A. PERRY,

            Plaintiff,

v.                                              Civil Action No. 5:15CV139
                                                                   (STAMP)
W. VA. CORRECTIONAL INDUSTRIES,
EDDIE LONG, ROBERT WHITEHEAD,
DON ZIELINSKY, GREG GILLI,
CECILIA JANISZEWSKI, DR. JERRY HAHN,
JANE/JOHN DOE and JAMIE LEE,

            Defendants.


                      MEMORANDUM OPINION AND ORDER
          GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT,
                     DENYING MOTIONS IN LIMINE AND
             MOTION TO AMEND/CORRECT CASE CAPTION AS MOOT

                          I.   Procedural History

     The pro se1 plaintiff, Jason A. Perry (“Perry”), a state

inmate, filed this civil rights matter pursuant to 42 U.S.C. § 1983

against   the   defendants     raising   four   claims:   (1)     unsafe   work

environment;    (2)   hostile     work   environment      based    on   sexual

preference; (3) discrimination based upon retaliation; and (4)

failure to provide proper medical care.          This case was referred to

United States Magistrate Judge Robert W. Trumble under Local Rule

of Prisoner Litigation Procedure 2.        The defendants filed several

motions to dismiss and the magistrate judge issued a report and

recommendation. ECF No. 84. The magistrate judge recommended that

     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
the motions to dismiss filed by the defendants be granted and that

the   motion   to   dismiss   filed   by   defendants   Robert    Whitehead

(“Whitehead”) and Don Zielinsky (“Zielinsky”) (ECF No. 41) be

granted in part and denied in part.

      More specifically, the magistrate judge recommended that the

plaintiff’s claims regarding an unsafe work environment and failure

to provide proper medical care be dismissed with prejudice for

failure to state a claim upon which relief may be granted.              The

magistrate judge also found that plaintiff’s Claims 2 and 3

alleging violations of equal protection should not be dismissed,

and a scheduling order should be entered.

      This Court entered a memorandum opinion and order affirming

and adopting the magistrate judge’s report and recommendation and

overruling the plaintiff’s objections.         ECF No. 91.       This Court

then entered a scheduling order as to plaintiff’s Claims 2 and 3

alleging   violations   of    equal   protection   by   defendants   Robert

Whitehead (“Whitehead”) and Don Zielinsky (“Zielinsky”).                ECF

No. 92.

      Defendants Whitehead and Zielinsky filed an answer (ECF No.

96) to the plaintiff’s amended complaint (ECF No. 16).            Plaintiff

filed a letter motion requesting discovery production (ECF No. 110)

which this Court construed as a motion to compel and referred to

the magistrate judge (ECF No. 122). Defendants then filed a motion

for summary judgment (ECF No. 119) and memorandum in support (ECF


                                      2
No. 120).     Plaintiff filed a response in opposition (ECF No. 121).

The magistrate judge then entered an order requiring defendants to

produce all discovery requests and responses (ECF No. 123) and

consequently granted the plaintiff’s motion to compel in part and

denied the motion in part (ECF No. 134).           Defendants filed their

reply    to   the   plaintiff’s   response   in    opposition   to   summary

judgment (ECF No. 128) and the plaintiff filed a sur-reply (ECF No.

133).     Defendants then filed a reply to the plaintiff’s sur-reply

(ECF No. 143).       This Court then entered an order directing the

parties to end briefing on the motion for summary judgment and

extended the non-expired scheduling order deadlines and trial 90

days.     Plaintiff then filed another response to defendants’ sur-

reply (ECF No. 145).

        The contentions of the parties are now fully briefed and

defendants’ pending motion for summary judgment (ECF No. 119) is

ripe for disposition.

                           II.    Applicable Law

        Under Rule 56(c) of the Federal Rules of Civil Procedure,

        A party asserting that a fact cannot be or is genuinely
        disputed must support the assertion by:
             (A) citing to particular parts of materials in the
        record, including depositions, documents, electronically
        stored   information,    affidavits   or   declarations,
        stipulations . . . admissions, interrogatory answers, or
        other materials; or
             (B) showing that the materials cited do not
        establish the absence or presence of a genuine dispute,
        or that an adverse party cannot produce admissible
        evidence to support the fact.


                                      3
Fed. R. Civ. P. 56(c).   The party seeking summary judgment bears

the initial burden of showing the absence of any genuine issues of

material fact.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986). This burden can be met by showing that the nonmoving party

has failed to prove an essential element of the nonmoving party’s

case for which the nonmoving party will bear the burden of proof at

trial.   Id. at 322.     If the moving party meets this burden,

according to the United States Supreme Court, “there can be ‘no

genuine issue as to any material fact,’ since a complete failure of

proof concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial.”   Id. at 323. “The

burden then shifts to the nonmoving party to come forward with

facts sufficient to create a triable issue of fact.”     Temkin v.

Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir. 1991), cert.

denied, 502 U.S. 1095 (1992) (citing Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986)).   However, as the United States

Supreme Court noted in Anderson, “Rule 56(e) itself provides that

a party opposing a properly supported motion for summary judgment

may not rest upon the mere allegations or denials of his pleading,

but . . . must set forth specific facts showing that there is a

genuine issue for trial.”   Anderson, 477 U.S. at 256. “The inquiry

performed is the threshold inquiry of determining whether there is

the need for a trial—whether, in other words, there are any genuine

factual issues that properly can be resolved only by a finder of


                                 4
fact because they may reasonably be resolved in favor of either

party.”   Id. at 250; see also Charbonnages de France v. Smith, 597

F.2d 406, 414 (4th Cir. 1979) (“Summary judgment ‘should be granted

only in those cases where it is perfectly clear that no issue of

fact is involved and inquiry into the facts is not desirable to

clarify the application of the law.’” (citing Stevens v. Howard D.

Johnson Co., 181 F.2d 390, 394 (4th Cir. 1950))).

     In Celotex, the Supreme Court stated that “the plain language

of Rule 56(c) mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party

will bear the burden of proof at trial.”      Celotex, 477 U.S. at 322.

In reviewing the supported underlying facts, all inferences must be

viewed in the light most favorable to the party opposing the

motion. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

                          III.   Discussion

     The only remaining claims in this civil action are plaintiff’s

Claim 2 and Claim 3, which are asserted against defendants Robert

Whitehead   and   Don   Zielinsky.    These    remaining   claims   are

discrimination due to hostile work environment based on sexual

preference and discrimination based upon retaliation.       This Court




                                  5
construes plaintiff’s claims as equal protection violations based

on sexual preference.

     In the instant case, plaintiff alleges that he was given a pay

raise from Level 3 to only Level 4.          He further alleges that the

failure to get a Level 5 raise was the result of his asking

defendant Zielinsky to cut back on the jokes and comments because

he was gay. Moreover, he indicates that other workers had received

raises.     He further alleges that he was “set up” for firing in

retaliation for his complaints regarding, among other things, gay

jokes and comments made by defendant Zielinsky.                Finally, the

plaintiff maintains that other inmates who have done worse things

than throw out items without permission were given only verbal

warnings or probation.       Plaintiff alleges that after filing a

grievance and explaining his sexual orientation to stop the jokes

and comments, things became tense in his work area.                Plaintiff

contends    that   retaliatory    actions    took    place    following    his

complaints    on   the   safety   issues,    the    gay    jokes   and    other

discrimination issues.

     By way of background, plaintiff Perry was initially brought

into the program by Correctional Industries on February 25, 2014,

on a probationary status, and it was “common knowledge that

inmate[] Perry [was] gay[.]”       ECF No. 120-3 at 1, Whitehead Aff.

¶ 2, ECF No. 120-4 at 23.          Perry’s direct supervisor was Don

Zielinsky    and   Robert   Whitehead       was    the    superintendent     of


                                     6
Correctional Industries and Zielinsky’s direct supervisor. ECF No.

120-3, Whitehead Aff. ¶ 7.

       Within one month after his hiring, on March 25, 2014, Perry

was promoted to pay grade 1.              Id. at ¶ 3.    Less than a month after

that, Perry was again promoted to pay grade 3.                  Id. at ¶ 4.    Perry

was then promoted to pay grade 4 on October 21, 2014.                 Id. at ¶ 6.

During this time, Perry was promoted to new and higher employment

positions, and was ultimately promoted to the position of “camera

room   clerk”.        Id.   at   ¶   5.      At   all   times   pertinent     to   the

plaintiff’s claims, Correctional Industries had between 40 to 50

inmates in this program.             In October 2014, the only Correctional

Industries employee to receive such a promotion to Level 4 in

Zielinsky’s section was Perry.              Id. at ¶ 8.    From 2011 until Perry

resigned, five employees worked in the position of “camera room

clerk.”   Id.    Of the four previous “camera room clerks,” only one

employee was given a promotion to pay grade 5, and that was after

ten full months on the job and he took over the position from two

employees.      Id.    As to the other “camera room clerks,” Perry was

the only one to reach pay grade 4, while the others only made it to

pay grade 3.     Id.

       In a grievance concerning his work place finger injury dated

May 5, 2015 - seven months after being promoted to pay grade 4 -

Perry specifically stated: “Good people to work for in industries,

just poor training and old equipment.”                  ECF No. 16-1 at 2.         This


                                            7
grievance was rejected, however, as it was untimely, and plaintiff

voiced no complaints about his numerous promotions at that time.

        On   July   9,   2015,   Perry   was   found   to   be   printing   and

distributing a flyer for employees and personal use.                  ECF No.

120-3, Whitehead Aff. ¶¶ 13, 14.                It is against policy for

Correctional Industries employees to print materials for personal

use and violating this rule can be an immediately terminable

offense.      Id.   Perry was given a verbal warning.        Id. at ¶ 16.

        Four days later, on July 13, 2015, Perry was caught throwing

away items which were property of the state without permission.

Id. at ¶ 17.        The items that Perry threw away were as follows:

Kodak    Negative    Processor    [operator/parts      manual],    Enco   Plate

Processor [operator/parts manual], 2 Camera Platemaker Manuals

[operator/parts manual], 2 Loupes Magnifiers, 2 Instruction Sheets,

Resolution Chart, Empty Binder.              Id.   These items were worth

several hundred dollars and some were still in use at the time

plaintiff threw them away.         Id. at ¶ 20.

        When faced with the option to be terminated and permanently

barred from working for Correctional Industries, or to resign and

be eligible to return to work after 30 days if an opening existed,

Perry resigned.          Id. at ¶ 21; ECF No. 120-3 at 13.           However,

instead of waiting the 30-day period to return to work in the

Prison Industries, plaintiff applied for and was hired as a kitchen

worker on July 29, 2015.           ECF No. 143-3.      On August 20, 2015,


                                         8
plaintiff resigned from his position as a kitchen worker.          Id.   On

September 24, 2015, plaintiff then applied for and was hired as a

Janitor in D l Pod.    Id.

     In response to defendants’ motion, plaintiff presents several

“objections” stating that defendants’ arguments are inaccurate and

misleading.    Perry asserts, among other things, that Zielinsky

stated that “once [Perry] proved [Perry] could do the job, [he]

would go to a level 5.”         ECF No. 121-1.      Plaintiff adds that

defendants fail to explain why the gay jokes continued to be made

while he worked there and also fail to explain why he was not asked

to resign earlier when he “printed many things” and “[threw] away

several things before.”      ECF No. 121-1.

     Following its review of the fully briefed motion, the parties’

supplemental briefing, and the memoranda and affidavits submitted

by the plaintiff and the defendants, and for the reasons set forth

below, this Court finds that plaintiff has failed to make the

requisite showing for an equal protection violation claim in that

plaintiff has failed to establish that he was treated differently

than similarly situated individuals and has failed to even make a

prima facie showing of the basic elements of his asserted claims.

Thus, plaintiff’s claims fail, and defendants’ motion for summary

judgment (ECF No. 119) is granted.

     The   Equal   Protection   Clause   of   the   Fourteenth   Amendment

provides that a state may not “deny to any person within its


                                    9
jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV, § 1.    To that end, the Equal Protection Clause provides that

“all persons similarly situated should be treated alike.”          City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

Generally, in order to establish an Equal Protection Claim, a

plaintiff    must   first   demonstrate   that   he   has   been   treated

differently from others with whom he is similarly situated and that

the unequal treatment was the result of intentional or purposeful

discrimination.

     Prisoners are protected under the Equal Protection Clause from

“invidious discrimination.”     Wolff v. McDonnell, 418 U.S. 539, 556

(1974).     To prove a claim under the Fourteenth Amendment that he

has been denied equal treatment, an inmate must first show that “he

has been treated differently from others with whom he is similarly

situated . . . .”      Veney v. Wyche, 293 F.3d 726, 730 (4th Cir.

2002); see also Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir.

2001).    “In order to meet this requirement, a plaintiff must set

forth ‘specific, non-conclusory factual allegations that establish

improper motive.’”    Boyd v. United States, 2016 WL 8731785, at *9

(N.D. W. Va. May 20, 2016), report and recommendation adopted, 2016

WL 4005861 (N.D. W. Va. July 26, 2016), appeal dismissed, 678 F.

App’x 122 (4th Cir. 2017) (quoting Williams v. Hanson, 326 F.3d

569, 584 (4th Cir. 2003)).      If he makes this showing, the court




                                   10
proceeds to determine whether the disparity in treatment can be

justified under the requisite level of scrutiny.              Id.

       In a prison context, this level of scrutiny is “whether the

disparate treatment is reasonably related to [any] legitimate

penological    interests.”    Veney,        293   F.3d   at    732   (internal

quotations omitted); Moss v. Clark, 886 F.2d 686, 690 (4th Cir.

1989).    To state an Equal Protection claim, a plaintiff must plead

sufficient facts to satisfy each requirement.            Veney, 293 F.3d 726

at 731.

       Plaintiff is proceeding pro se and therefore the Court is

required to liberally construe his pleadings.            Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520-1

(1972) (per curiam); Erikson v. Pardus, 551 U.S. 89, 94 (2007); Loe

v. Armistead, 582 F.2d 1291 (4th Cir. 1978); Gordon v. Leeke, 574

F.2d 1147 (4th Cir. 1978).    However, this Court need not accept as

true     unwarranted   inferences,        unreasonable     conclusions,    or

arguments. E. Shore Markets, Inc. v. J.D. Assocs. Ltd. P’ship, 213

F.3d 175, 180 (4th Cir. 2000).

       Here, Perry has not demonstrated either that he was treated

differently from other similarly situated prisoners, or that his

alleged unequal treatment was the result of discriminatory intent.

       As an initial matter, defendants briefly argue that Perry’s

Claim 2 fails for failure to exhaust his administrative remedies in

that plaintiff’s Claim 2 relates to alleged actions that took place


                                     11
regarding his promotion and failure to promote to Level 5 in 2014.

Defendants argue that Perry did not file his grievance as it

relates to these actions until July 14, 2015.    ECF No. 16-1 at 3-4.

As this is outside the time frame to file a grievance, defendants

assert that Claim 2 fails for failure to exhaust his administrative

remedies.

     Upon review, this Court finds that although Perry did not file

his grievance related to being “forced” to resign his position at

Prison Industries until July 14, 2015 (ECF No. 16-1 at 3-4),

Perry’s grievance was not rejected as being outside of the time

frame, but rather, was accepted and denied.     The Warden’s decision

to deny Perry’s grievance was then accepted and affirmed by the

Commissioner.   If Perry’s grievance was outside of the time frame

to file, the Central Office for Grievance Review could have

rejected the grievance as untimely.     It did not do so.      Thus,

because Perry’s claim was accepted and then denied and affirmed,

this Court will construe Perry’s grievance as timely and analyze

plaintiff’s claim on the merits.

     The law is well established that a prisoner does not have a

constitutionally protected right to work while incarcerated, or to

remain in a particular job once assigned.   Boyles v. West Virginia

Department of Corrections, 2013 WL 5728143 (N.D. W. Va.) at *2.

“Prisoner work assignments are matters within the discretion of

prison officials, and denial of employment does not, in and of


                                12
itself, abridge any constitutional right of the inmate.                Id.

(citing Johnson v. Krable, 862 F.2d 314, 1988 WL 119136 at *1 (4th

Cir. 1988)).      The same is true about a prisoner’s pay grade or any

benefit that stems from the prison job, such as an apprenticeship

program.   See Goodman v. McBride, 2007 WL 1821090 *2 (S.D. W. Va.

June 22, 2007) (“If an inmate has no constitutionally protected

interest in maintaining a particular job assignment, then, a

fortiori, he has no constitutionally protected interest in any

benefit    that    may   stem   from    maintaining   a   particular   job

assignment.”).       However, if a prison program is offered, no

prisoner may be treated differently in terms of access to that

program on the basis of his or her race or national origin, because

“the Constitution prohibits prison supervisors from using race as

a factor in determining which prisoners can participate in which

programs.”   Brown v. Summer, 701 F. Supp. 762, 764 (D. Nev. 1988).

Likewise, if an inmate is denied a prison work assignment simply

because of his sexual orientation, his Equal Protection rights may

have been violated.       Brown v. Summer, 701 F. Supp. 762, 764 (D.

Nev. 1988); see also Johnson, 862 F.2d 314.

     This Court finds no evidence that Perry was intentionally or

purposefully discriminated against as an employee of Correctional

Industries on the basis of his sexual preference as a homosexual

inmate. Rather, there is ample evidence, and the record before the

Court conclusively shows, that Perry was asked to resign from his


                                       13
job, and did so voluntarily, after receiving a verbal warning from

his supervisor for improperly printing items for personal use and

then disposing of state property by throwing items contained within

the shop in the trash.         Ultimately the decision to ask Perry to

resign     was   not    the   result     of   intentional     or   purposeful

discrimination, but rather was based upon a legitimate and non-

discriminatory reason.         To the extent plaintiff argues that the

defendants refused to promote him to a Level 5 pay raise, and that

there were no legitimate reasons for requiring him to resign or be

fired, this Court finds plaintiff’s argument to be unavailing.

Plaintiff’s requested resignation was a function of the fact that

within a four-day period, Perry broke the rules and did so in a

manner that was increasing in severity.

     This Court has reviewed the affidavits submitted by the

plaintiff in this action.              First, this Court finds that the

affidavits of Brian Sine (ECF No. 152), Brian Dement (ECF No. 153)

and Jeff White (ECF No. 158) were submitted past the extended

deadlines for briefing and discovery and are ultimately untimely.

Second, this Court finds that these affidavits were submitted by

the plaintiff after this Court entered an order directing the

parties to end briefing in this matter and were not filed as

attachments      to   the   parties’    earlier   extensive   briefing.   ECF

No. 144.    Third, this Court finds that all of the affidavits are

conclusory and based upon unwarranted inferences. See ECF No. 111


                                        14
(Sutherland Aff.); ECF No. 120-4 (Wilson Aff. and Anderson Aff.);

ECF No. 121 (Perry Aff.); ECF No. 152 (Sine Aff.); ECF No. 153

(Dement Aff.); ECF No. 158 (White Aff.). Lastly, to the extent any

of the affidavits submitted by plaintiff were properly attached to

the briefing and timely filed, this Court finds that they do not

create a genuine issue as to any material fact. ECF No. 121 (Perry

Aff.)

        This Court finds that defendants have submitted ample evidence

that shows Perry was, in fact, promoted several times within

Correction Industries by his supervisors.                Moreover, defendants

have submitted ample evidence demonstrating that the plaintiff was

not entitled to a Level 5 pay raise, and that there were legitimate

reasons for requiring him to resign or be fired.                   The repeated

rehiring     of    plaintiff       also   demonstrates    the     lack    of   any

discrimination based on his sexual preference.               This Court finds

that plaintiff’s homosexuality played no role in his resignation or

failure to receive a Level 5 raise.

        As to each of the issues raised by Perry, this Court finds

that the plaintiff fails to present evidence sufficient to show

that he was treated differently from other similarly situated

individuals       or   that   he   was    treated   differently    than    others

similarly situated as the result of intentional discrimination and

offers only general, conclusory factual allegations with little

specificity in support of his claims.           Plaintiff fails to meet his


                                          15
burden    in   opposing     summary    judgment     and,   therefore,     summary

judgment is warranted.

                                 IV.   Conclusion

     For the reasons set forth above, the defendants’ motion for

summary   judgment    as    to    plaintiff’s     Claims   2   and    3   alleging

violations     of   equal    protection      (ECF    No.   119)      is   GRANTED.

Defendants’ motions in limine (ECF Nos. 159, 160, 161, 162, 163,

164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175, and

176) and defendants’ motion to amend/correct case caption (ECF No.

177) are DENIED AS MOOT.

     It is further ORDERED that this civil action be DISMISSED and

STRICKEN from the active docket of this Court.

     Should the plaintiff choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit,

he is ADVISED that he must file a notice of appeal with the Clerk

of this Court within 30 days after the date of the entry of the

judgment order.      Fed. R. App. P. 4(a)(1)(A).

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se plaintiff by certified mail and to

counsel of record herein. Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.




                                        16
DATED:   December 13, 2018



                        /s/ Frederick P. Stamp, Jr.
                        FREDERICK P. STAMP, JR.
                        UNITED STATES DISTRICT JUDGE




                         17
